EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Li Jiang on 4/9/2021.

The application has been amended as follows: 
1.-18.  (Canceled)

(Currently Amended) A method for generating a content delivery network (CDN) coverage scheme of a target area, the CDN coverage scheme mapping relationships between network areas and Internet protocol (IP) addresses of network servers, the method comprising: 
determining that [[a]]the target area meets a node quality re-evaluation condition, 
wherein the target area comprises one or more network areas, and
wherein the determining performed automatically is based on a current condition of the target area; 
responsive to the determining, calculating node quality evaluation data in the target area; 
calculating an area coverage list according to the node quality evaluation data and one or more node coverage parameters, the area coverage list being associated with the target area and including a plurality of candidate nodes; and 
generating, based on the area coverage list and the CDN coverage scheme of the target area, the  node coverage scheme, an area bandwidth capacity, and a node bandwidth capacity, and generating the coverage scheme of the target area comprising: 
selecting, in a specified order and from the plurality of candidate nodes of the area coverage list, one or more nodes having associated one or more highest quality scores until a [[sum]] total amount of one or more node bandwidth capacities corresponding to the selected one or more nodes is greater than the area bandwidth capacity,
the specified order being based on quality scores of the plurality of candidate nodes according to the node coverage scheme.

(Previously Presented)  The method according to claim 19, wherein determining that the target area meets the node quality re-evaluation condition includes determining at least one of:
that CDN coverage scheme initialization information is received and the CDN coverage scheme is triggered to execute an initialization task;
that a new node is added to the target area; or
that a service quality of the target area is lower than a preset quality condition.

(Currently Amended)  The method according to claim 19, wherein calculating the node quality evaluation data in the target area comprises:
evaluating IP addresses [[IPs]] of nodes in the target area and calculating quality data of the [[IPs]] IP addresses;
IP addresses managed by the node in the network area, and
combining the quality evaluation data of the nodes to obtain the node quality evaluation data in the target area.

(Currently Amended)  The method according to claim 21, wherein evaluating an IP address and calculating the quality data of the IP address include at least one of:
performing PING detection on the IP address by a detection proxy, and calculating PING parameters of the IP address as the quality data of the IP address; or
configuring the IP address to the target area by a third-party test platform to provide service, and calculating third-party performance and third-party availability as the quality data of the IP address.

(Currently Amended)  The method according to claim 19, wherein calculating the area coverage list according to the node quality evaluation data and the one or more node coverage parameters comprises:
determining, according to the node quality evaluation data and the one or more node coverage parameters, a servable node list in each network area of the target area; and
combining the servable node list and IP address [[(IP)]] lists of the nodes in the servable node list to form the area coverage list.

(Currently Amended)  The method according to claim 23, wherein:
IP addresses of each network area, and a node IP address list; and
determining, according to the node quality evaluation data and the one or more node coverage parameters, the servable node list of a network area comprises :
calculating, according to the node quality evaluation data and the quality score parameter of the network area, a quality score of each node in the network area;
acquiring, according to the quality score of each node in the network area and the quality standard of the network area, a coverage node list and a quality score of the network area; and
in response to a number of [[IPs]] IP addresses being greater than the minimum number of serving [[IPs]] IP addresses of the network area:
calculating, according to the node list of the network area and a number of [[IPs]] IP addresses of each node in a node device list, an IP address list of each node in the node list of the network area and the node device list; and
succeeding the node quality score to the IP address list in the node to obtain an area coverage list of the network area.

(Currently Amended)  The method according to claim 23, wherein:
the one or more node coverage parameters comprise a quality score parameter of each network area, a number of main and backup layers and a quality standard of each network area, a minimum number of serving [[IPs]] IP addresses of each network area, and a node IP address list; and
node quality evaluation data and the one or more node coverage parameters, the servable node list of a network area comprises:
calculating, according to the node quality evaluation data and the quality score parameter of the network area, a quality score of each node in the network area;
acquiring, according to the quality score of each node in the network area and the number of main and backup layers and the quality standard of the network area, a coverage node list and a score of each layer of the network area; and
in response to a number of [[IPs]] IP addresses of each layer being greater than the minimum number of serving [[IPs]] IP addresses of the network area:
calculating, according to a node list of each layer of the network area and a number of [[IPs]] IP addresses of each node in a node device list, an IP address list of each node in the node list of a specified layer of the network area and the node device list; and
succeeding the node quality score to the IP address list in the node to obtain an area coverage list of the network area.

(Previously Presented)  The method according to claim 19, wherein:
the specified order comprises an order of provinces of a same ISP, districts of a same ISP, a same ISP, and different ISPs.

(Currently Amended)  A computer device for generating a content delivery network (CDN) coverage scheme of a target area, the CDN coverage scheme mapping relationships between network areas and Internet protocol (IP) addresses of network servers, the device comprising:
a processor; and
a memory storing a computer program that, when executed by the processor, causes the processor to:
determine that [[a]] the target area meets a node quality re-evaluation condition,
wherein the target area comprises one or more network areas, and
wherein the determining performed automatically is based on a current condition of the target area;
responsive to the determining, calculate node quality evaluation data in the target area;
calculate an area coverage list according to the node quality evaluation data and one or more node coverage parameters, the area coverage list being associated with the target area and including a plurality of candidate nodes; and
generate, based on the area coverage list and the CDN coverage scheme of the target area, the node coverage scheme, an area bandwidth capacity, and a node bandwidth capacity, and generating the coverage scheme of the target area comprising:
selecting, in a specified order and from the plurality of candidate nodes of the area coverage list, one or more nodes having associated one or more highest quality scores until a [[sum]] total amount of one or more node bandwidth ,
the specified order being based on quality scores of the plurality of candidate nodes according to the node coverage scheme.

(Previously Presented)  The computer device according to claim 27, wherein the computer program further causes the processor to determine that the target area meets the node quality re-evaluation condition by determining at least one of:
that CDN coverage scheme initialization information is received and the CDN coverage scheme is triggered to execute an initialization task;
that a new node is added to the target area; or
that a service quality of the target area is lower than a preset quality condition.

(Currently Amended)  The computer device according to claim 27, wherein the computer program further causes the processor to calculate the node quality evaluation data in the target area by:
evaluating IP addresses [[IPs]] of nodes in the target area and calculating quality data of the [[IPs]] IP addresses;
for each node, calculating quality evaluation data of the node in each network area of the target area, the evaluation data of the node in a network area being an average value of the quality data of the [[IPs]] IP addresses managed by the node in the network area, and
combining the quality evaluation data of the nodes to obtain the node quality evaluation data in the target area.

(Currently Amended)  The computer device according to claim 29, wherein the computer program further causes the processor to evaluate an IP address and calculating the quality data of the IP address by at least one of:
performing PING detection on the IP address by a detection proxy, and calculating PING parameters of the IP address as the quality data of the IP address; or
configuring the IP address to the target area by a third-party test platform to provide service, and calculating third-party performance and third-party availability as the quality data of the IP address.

(Currently Amended)  The computer device according to claim 27, wherein the computer program further causes the processor to calculate the area coverage list according to the node quality evaluation data and the one or more node coverage parameters by:
determining, according to the node quality evaluation data and the one or more node coverage parameters, a servable node list in each network area of the target area; and
combining the servable node list and IP address [[(IP)]] lists of the nodes in the servable node list to form the area coverage list.

(Currently Amended)  The computer device according to claim 31, wherein:
the one or more node coverage parameters comprise a quality score parameter of each network area, a quality standard of each network area, a minimum number of serving [[IPs]] IP addresses of each network area, and a node IP address list; and
node quality evaluation data and the one or more node coverage parameters, the servable node list of a network area by:
calculating, according to the node quality evaluation data and the quality score parameter of the network area, a quality score of each node in the network area;
acquiring, according to the quality score of each node in the network area and the quality standard of the network area, a coverage node list and a quality score of the network area; and
in response to a number of [[IPs]] IP addresses being greater than the minimum number of serving [[IPs]] IP addresses of the network area:
calculating, according to the node list of the network area and a number of [[IPs]] IP addresses of each node in a node device list, an IP address list of each node in the node list of the network area and the node device list; and
succeeding the node quality score to the IP address list in the node to obtain an area coverage list of the network area.

(Currently Amended)  The computer device according to claim 31, wherein:
the one or more node coverage parameters comprise a quality score parameter of each network area, a number of main and backup layers and a quality standard of each network area, a minimum number of serving [[IPs]] IP addresses of each network area, and a node IP address list; and
node quality evaluation data and the one or more node coverage parameters, the servable node list of a network area by:
calculating, according to the node quality evaluation data and the quality score parameter of the network area, a quality score of each node in the network area;
acquiring, according to the quality score of each node in the network area and the number of main and backup layers and the quality standard of the network area, a coverage node list and a score of each layer of the network area; and
in response to a number of [[IPs]] IP addresses of each layer being greater than the minimum number of serving [[IPs]] IP addresses of the network area:
calculating, according to a node list of each layer of the network area and a number of [[IPs]] IP addresses of each node in a node device list, an IP address list of each node in the node list of a specified layer of the network area and the node device list; and
succeeding the node quality score to the IP address list in the node to obtain an area coverage list of the network area.

(Previously Presented)  The computer device according to claim 27, wherein:
the specified order comprises an order of provinces of a same ISP, districts of a same ISP, a same ISP, and different ISPs.

(Currently Amended)  A non-transitory computer-readable storage medium storing a computer program for generating a content delivery network (CDN) coverage scheme of a target area, the CDN coverage scheme mapping relationships between network areas and Internet protocol (IP) addresses of network servers, and the computer program [[that]], when executed by a processer, causing the processor to:
determine that [[a]] the target area meets a node quality re-evaluation condition,
wherein the target area comprises one or more network areas, and
wherein the determining performed automatically is based on a current condition of the target area;
responsive to the determining, calculate node quality evaluation data in the target area;
calculate an area coverage list according to the node quality evaluation data and one or more node coverage parameters, the area coverage list being associated with the target area and including a plurality of candidate nodes; and
generate, based on the area coverage list and the CDN coverage scheme of the target area, the node coverage scheme, an area bandwidth capacity, and a node bandwidth capacity, and generating the coverage scheme of the target area comprising:
selecting, in a specified order and from the plurality of candidate nodes of the area coverage list, one or more nodes having associated one or more highest quality scores until a [[sum]] total amount of one or more node bandwidth capacities corresponding to the selected one or more nodes is greater than the area bandwidth capacity,
the specified order being based on quality scores of the plurality of candidate nodes according to the node coverage scheme.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 19, 27, and 35, each of the instant claims provides for the generating a CDN coverage scheme of a target area, the CDN coverage scheme mapping relationships between network areas and IP addresses of network servers (thus, clearly providing that the singular scheme maps relationships between plural areas and IP addresses of network servers).  The claims set forth that the determining is performed automatically based on a current condition of the target area (which is one or more network areas).  An area coverage list associated with the target area and including a plurality of candidate nodes is calculated, where this list is used in selecting nodes from highest quality score until the total amount of bandwidth of the selected nodes exceeds the area capacity.  The closest prior art of record, US 2017/0099210, as applied in the Office Action mailed 10/26/2020, fails to provide at least for the specific structure of the CDN coverage scheme and the selection process for the candidate nodes, as detailed above, in view of the instant claims as a whole.  Further, no other prior art of record fairly teaches or suggests the specific process provided by claims 19, 27, and 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444